DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 6/28/2022.
Claims 1-5, 8-10, 14, 17, 19-23, 26-28, 32, and 35 are currently pending and have been examined.
This action is made FINAL.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
Domestic Benefit
	Applicant’s ADS properly claims the benefit of PCT/US2017/0031627 (filed 05/08/2017) as a ‘371 application, with PCT/US2017/0031627 having the benefit of Provisional Application 62/333,781 (filed 05/09/2016).  However, Provisional Application 62/333,781 does not fully support all claims as presently drafted.  Claims 1, 3-5, 14, 19, 21-23, and 32 are supported by the Provisional and are granted an effective filing date of 05/09/2016.  Claims 2, 8-10, 17, 20, 26-28, and 35 are not supported by the Provisional but are supported by the PCT application; therefore, they are given an effective filing date of 05/08/2017.
Response to Applicant’s Arguments
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
Applicant first argues that “[n]one of the cited references disclose or suggest a ‘child delivery vehicle…configured to execute a hold instruction that includes waiting, for a scheduled delivery time, at a hold location following the discharge form the parent delivery vehicle…’,” specifically asserting that the Kim reference discloses the hold functionality cited in the previous Office Action is disclosed for use in the equivalent of what Applicant calls a “parent delivery vehicle” rather than a “child delivery vehicle.”  Examiner disagrees.  Examiner notes that the limitation in question is rejected by a combination of references (Harvey in view of Kim) rather than by Kim in isolation.  Applicant’s argument ignores this combination, solely discussing the Kim reference instead of how the Harvey reference is modified by Kim (as cited).  This constitutes a spurious argument in the form of a piecemeal analysis of references.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (see In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)).  Further, Examiner notes that under the standards of obviousness under 103, Applicant may not choose particular claim elements and insist that they be disclosed by a single reference (which would seemingly be some limited application of the 102 novelty standard rather than the 103 obviousness standard).  
Applicant next argues that “Kim’s multiple-delivery optimization is inapplicable to Harvey’s child vehicles,” specifically asserting that the combination of Kim with Harvey “would at most suggest to cause Harvey’s first vehicle to wait, which Harvey specifically seeks to avoid.”  Examiner disagrees, finding that this argument fails to properly take into account the level of skill of one of ordinary skill in the art.  “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  Regarding the present application, Kim discloses the schedule-based hold functionality of a delivery vehicle.  Both the child and parent vehicles of Harvey are delivery vehicles.  As such, the schedule-based hold functionality of Kim is applicable to either the child vehicle of Harvey, the parent vehicle of Harvey, or both.  As is clear from the previous 103 rejections, Harvey as modified by the teachings of Kim may result in a child delivery vehicle executing schedule-based hold functionality.  This combination discloses what is presently drafted into the claim language in question.  As the presently drafted claims are identical to those of the RCE filed on 11/16/2021, all claims are rejected under 103 in the same manner.
Further, the goals of Harvey do not teach away from the incorporation of the schedule-based hold functionality of Kim, as implied by Applicant.  The use of a child delivery vehicle to traverse non-public roads (at least Paragraphs 0009, 0058), prevent a driver from having to dismount and physically bring a parcel to a recipient’s door/ring the doorbell (only ever mentioned in Paragraph 0007, describing the then-present state of the art), and security inspections (Paragraphs 0058-0059) improve the efficiency of the parent delivery vehicle, whether or not a child vehicle performs schedule-based hold functionality during individual delivery operations.  For example, “operations or services other than the actual parcel delivery in conjunction with the delivery,” such as “security inspections” and the associated “delays which would hold up a primary delivery vehicle from making other deliveries” in Paragraphs 0058-0059 are discussed in Harvey as issues alleviated by the use of a child delivery vehicle, implying that the parent delivery vehicle is free to “mak[e] other deliveries” while the child delivery vehicle performs such operations.  This does not teach away from incorporating the schedule-based hold functionality of Kim, nor would such incorporation prevent the parent delivery vehicle from moving on to other deliveries.  
Lastly, Applicant argues that “[n]othing about the proposed modification of Harvey in view of the other references suggests the benefits obtained by Applicant’s claim 1,” citing functionality described in at least Paragraphs 0079-0080 of the present application (e.g., discharging a child delivery vehicle at a “convenient time” such that the parent vehicle can leave to perform other delivery operations and return to collect the child delivery vehicle at some later time).  Firstly, this functionality is not embodied in the claims as presently drafted, and as such this argument is irrelevant.  Secondly, Examiner would argue that much of these benefits are implied in Harvey, Paragraphs 0058-0059 as discussed in relation to the previous argument (e.g., a child vehicle may be deployed to perform time-consuming activities, thus allowing the parent delivery vehicle to move on to other tasks and improve delivery efficiency.  
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9, 17, 19, 21, 27, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al (PGPub 20150379468) (hereafter, “Harvey”) in view of Sibon (US 10,078,808) (hereafter, “Sibon”), and Kim et al (KR 20160123167, a translated copy of which is attached to the present Office Action) (hereafter, “Kim”).  
Regarding Claims 1 and 19, Harvey discloses the following limitations:
An article delivery system/method (Title; Abstract);
a ground-based parent delivery vehicle (¶ 0093; Fig. 1; primary delivery vehicle travels along public roads);
a plurality of child delivery vehicles configured to hold one or more articles for an article delivery to or from a customer location (¶ 0093-0095; Figs. 3-5; primary delivery vehicle has a cargo of secondary delivery vehicles and parcels to be delivered); and
wherein the parent delivery vehicle is configured to carry the plurality of child delivery vehicles simultaneously, to transport the plurality of child delivery vehicles to at least one discharge location, and to discharge at least one of the plurality of child delivery vehicles at the at least one discharge location (¶ 0093-0095; Fig. 1; primary delivery vehicle travels to a transfer point; secondary delivery vehicle carries the parcel from the transfer point to the final delivery point).
Harvey and Sibon do not explicitly disclose but Kim does disclose a delivery vehicle configured to execute a hold instruction that includes waiting, for a scheduled delivery time, at a hold location (Abstract; ¶ 0003, 0008, 0011; packages are to be delivered within a time window, indicating a limit to the arrival time of the consignment or destination of the delivery vehicle; must arrive at the destination within the scheduled delivery date or delivery time; sets delivery windows and waiting times based thereon).  Harvey additionally discloses the delivery vehicle being the at least one child delivery vehicle, the at least one child delivery vehicle taking action following the discharge from the parent delivery vehicle (Abstract; ¶ 0093-0095, 0117; Figs. 1-2, 7; primary vehicle with a cargo of secondary vehicles travels and stops at a transfer point; a secondary delivery vehicle bears a parcel from the transfer point to the final delivery point).  
Harvey does not explicitly disclose but Sibon does disclose a delivery vehicle further configured to navigate, following waiting at the hold location, from the hold location to the customer location for the article delivery, the customer location differing from the hold location (Column 3, lines 10-17; Column 3, lines 43-51; Column 16, lines 6-48; UAV detects an obstruction at the delivery location and hovers until the delivery location is clear).  Harvey additionally discloses wherein the delivery vehicle is at least one child delivery vehicle (¶ 0095; Fig. 1).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the delivery vehicle hold functionality of Sibon with the package delivery system of Harvey because Sibon teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least Column 1, line 59 through Column 2, line 4, the invention of Sibon is disclosed for use in a package delivery system such as that of Harvey.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the delivery holding operations of Kim with the package delivery system of Harvey and Sibon because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Kim are applicable to the base device (Harvey and Sibon), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claims 3 and 21, Harvey in view of Sibon and Kim discloses the limitations of Claims 1 and 19.  Harvey additionally discloses the limitation of wherein the article delivery is a delivery of a product from the child delivery vehicle to the customer location (Abstract; ¶ 0009; the parcel is transferred to a second delivery vehicle which is autonomous and which transports the parcel over the final space to the destination).  
Regarding Claims 9 and 27, Harvey in view of Sibon and Kim discloses the limitations of Claims 1 and 19.  Harvey additionally discloses wherein the article delivery is a second article delivery subsequent to a first article delivery, and wherein the at least one child delivery vehicle is further configured to execute delivery operations between the first and second article deliveries (Abstract; ¶ 0028, 0031; Fig. 7; in many embodiments, there are multiple secondary delivery vehicles which handle multiple parcels from the same primary delivery vehicle).  Harvey does not explicitly disclose but Sibon does disclose said delivery operations being to perform the hold instruction (Column 3, lines 10-17; Column 3, lines 43-51; Column 16, lines 6-48).  The motivation to combine remains the same as for Claims 1 and 19.  
Regarding Claims 17 and 35, Harvey in view of Sibon and Kim discloses the limitations of Claims 1 and 19.  Harvey does not explicitly disclose but Sibon does disclose the limitation of wherein the hold instruction includes waiting at the hold location for at least 15 minutes, for at least 30 minutes, for at least one hour, or for at least three hours prior to navigating to the customer location (Column 17, lines 9-18; the signal to depart the delivery area may be based on an indication of a battery life of the UAV; for example, the UAV has 20 minutes of loitering time available; if the obstruction is still present after 19 minutes, the UAV departs).  The motivation to combine remains the same as for Claims 1 and 19.
Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Sibon, Kim, and Luc et al (PGPub 20170129705) (hereafter, “Luc”).  
Regarding Claims 2 and 20, Harvey in view of Sibon and Kim discloses the limitations of Claims 1 and 19.  Neither Harvey nor Sibon nor Kim explicitly disclose but Luc does disclose wherein the at least one delivery vehicle is further configured to execute the hold instruction for an increase in an article delivery efficiency defined by a number of article deliveries per hour per parent delivery vehicle (¶ 0072-0073).  Harvey additionally discloses wherein the delivery vehicle is a child delivery vehicle (¶ 0093; Figs. 3-5).  
The motivation to combine the Harvey, Sibon, and Kim references remains the same as for Claims 1 and 19.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the efficiency prioritization of Luc with the package delivery system of Harvey, Sibon, and Kim because Luc teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least Paragraphs 0002 and 0072, the invention of Luc is disclosed for use in a package delivery system such as that of Harvey, Sibon, and Kim.
Claims 4-5 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Sibon, Kim, and Ross et al (PGPub 20160334797) (hereafter, “Ross”).
Regarding Claims 4 and 22, Harvey in view of Sibon and Kim discloses the limitations of Claims 1 and 19.  Neither Harvey nor Sibon nor Kim explicitly disclose but Ross does disclose the limitation of wherein the article delivery is a delivery of a pickup article from the customer location (¶ 0040, 0044; autonomous vehicle is routed to a pickup location).  Harvey additionally discloses wherein the actions are carried out by the at least one child delivery vehicle (¶ 0093; Figs. 3-5).  
The motivation to combine the Harvey, Sibon, and Kim references remains the same as for Claims 1 and 19.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the delivery logistics of Ross with the package delivery system of Harvey, Sibon, and Kim because Ross teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least Paragraph 0025, the invention of Ross is disclosed for use in a package delivery system such as that of Harvey, Sibon, and Kim.
Regarding Claims 5 and 23, Harvey in view of Sibon and Kim discloses the limitations of Claims 1 and 19.  Neither Harvey nor Sibon nor Kim explicitly disclose but Ross does disclose the limitation of wherein a delivery vehicle is configured to execute the hold instruction at the hold location further with the hold location being the same as the at least one discharge location (¶ 0107).  The motivation to combine remains the same as for Claims 4 and 22.  Harvey additionally discloses wherein the delivery vehicle is the at least one child delivery vehicle (¶ 0093; Figs. 3-5).  
Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Sibon, Kim, and Shiryan et al (PGPub 20170185961) (hereafter, “Shiryan”).
Regarding Claims 8 and 26, Harvey in view of Sibon and Kim discloses the limitations of Claims 1 and 19.  Neither Harvey nor Sibon nor Kim explicitly disclose but Shiryan does disclose wherein the at least one delivery vehicle is further configured to receive an instruction dynamically in response to at least one of a change in a scheduled customer pickup time, an availability of a customer, a communication to or from the customer, a child delivery vehicle discharge schedule of the parent delivery vehicle, and a change in a pickup schedule (¶ 0041; a delivery route can be updated in response to conflicts with an expected agenda or changes made to a delivery location and time; the package recipient can provide instructions to deliver the physical package to an alternate delivery location at an alternate time).  Harvey does not explicitly disclose but Sibon does disclose said instruction being a hold instruction (Column 3, lines 10-17; Column 3, lines 43-51; Column 16, lines 6-48).  Harvey additionally discloses said delivery vehicle is a child delivery vehicle (¶ 0093; Figs. 3-5).  
The motivation to combine the Harvey, Sibon, and Kim references remains the same as for Claims 1 and 19.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the dynamic delivery changes of Shiryan with the package delivery system of Harvey, Sibon, and Kim because Shiryan teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and Paragraph 0027, the invention of Shiryan is disclosed for use in a package delivery system such as that of Harvey, Sibon, and Kim.
Claims 10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Sibon, Kim, and Gabbai (PGPub 20190011340) (hereafter, “Gabbai”).
Regarding Claims 10 and 28, Harvey in view of Sibon and Kim discloses the limitations of Claims 1 and 19.  Neither Harvey nor Sibon nor Kim explicitly disclose but Gabbai does disclose wherein the at least one delivery vehicle is further configured to complete at least two deliveries of articles, following the discharge, at respective, scheduled article delivery times, either at the same customer location or at least two respective customer locations (¶ 0112; the drone carries multiple packages for delivery at multiple drop-off destinations).  Harvey additionally discloses said delivery vehicle being a child delivery vehicle (¶ 0093; Figs. 3-5).  
The motivation to combine the Harvey, Sibon, and Kim references remains the same as for Claims 1 and 19.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the plurality of deliveries of Gabbai with the package delivery system of Harvey, Sibon, and Kim because Gabbai teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract, the invention of Gabbai is disclosed for use in a package delivery system such as that of Harvey, Sibon, and Kim.
Claims 14 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Sibon, Kim, and Patron et al (PGPub 20150202770) (hereafter, “Patron”).
	Regarding Claims 14 and 32, Harvey in view of Sibon and Kim discloses the limitations of Claims 1 and 19.  Neither Harvey nor Sibon nor Kim explicitly disclose but Patron does disclose wherein the at least one delivery vehicle includes a cooled or heated compartment (¶ 0466, 0468; the compartments may be able to be kept at different temperatures and/or humidity levels via a temperature control module; warming trays and cooling trays).  Harvey additionally discloses said delivery vehicle being a child delivery vehicle (¶ 0093; Figs. 3-5).
The motivation to combine the Harvey, Sibon, and Kim references remains the same as for Claims 1 and 19.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the delivery vehicle compartment temperature control of Patron with the package delivery system of Harvey, Sibon, and Kim because Patron teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least Paragraph 0464, the invention of Patron is disclosed for use in a package delivery system such as that of Harvey, Sibon, and Kim.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20170323257 – “Systems and Methods for Adjusting a Pick Up Schedule for an Unmanned Aerial Vehicle,” Cheatham, III et al, disclosing an unmanned package delivery drone system capable of delivering multiple packages
US 9,786,187 – “Transportation Network Utilizing Autonomous Vehicles for Transporting Items,” Bar-Zeev et al, disclosing an automated delivery drone system including hold functionality en route to a delivery location
PGPub 20160068264 – “Methods, Systems and Devices for Delivery Drone Security,” Ganesh et al, disclosing automated delivery drone system including intermediate charging functionality
Mitrovic-Minic, Laporte - Waiting Strategies for the Dynamic Pickup and Delivery Problem with Time Windows (Transportation Research Part B, 38, pgs. 635–655, 2004), disclosing the incorporation of wait times into scheduled delivery operations to improve delivery efficiency

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628